PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/391,563
Filing Date: 23 Apr 2019
Appellant(s): TOTAL SA



__________________
LOUISE J. DelJuidice
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 24 June 2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06 December 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
NEW GROUNDS OF REJECTION
NONE
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  NONE

(2) Response to Argument
A. Claims 1-13 are enabled under 35 U.S.C. 112(a).
The Appellant makes statements that the specification provides adequate description to enable one of ordinary skill in the art to make and use the claimed method. The Examiner disagrees. The Appellant argues that various portions of the specification that allegedly disclose the invention adequately, and that these portions of the specification indicated by the Appellant essentially describe the experiment that would be performed with respect to the invention.  Summarizing Appellant’s arguments, it appears that a porous sample is saturated with a second fluid, put into a centrifuge on order to spin the second fluid and compress it in the sample while having some of the second fluid go into a channel, then injecting a first fluid into the porous sample. Now the sample is now measured with an imaging type detector via slices and various plots are created to show the volume of the second fluid (Figure 4) and the saturation of the first fluid (Figure 5) over time. The details of the measurement provided, as the Appellant argues, states that a calibration profile (line 110 of Figure 4) corresponds to the measured signal intensity in each region of the porous sample for a saturation in the second fluid equal to one. Here the Examiner notes that Figure 4 is disclosed to be a volume of the second fluid, thus it is not even clear or shown what the saturation of the second fluid is from any figure.  However, Figure 5 is supposed to be the saturation of the first fluid. The Appellant illustrates this with Figure 3.  The Examiner would like to introduce an additional version of Figure 3 below:

    PNG
    media_image2.png
    258
    480
    media_image2.png
    Greyscale


Here, the Examiner would like to refer to the Second Fluid as S and the First Fluid as F because the Second fluid is disclosed to be saturated in the sample first, which is confusing in and of itself, but hence forth, this is how the Examiner will refer to the fluids. So, Fluid S is initially used to saturate the sample, then after a load is applied, fluid F is introduced. With this in mind, and by applicant’s admission, the saturation of S + F should be equal to one and as Appellant argues, that as time elapses, the capillary rise of fluid S increases or will flow into tube 36 shown in Figure 3 above.  During the rise, at several instants the measurement apparatus measures a local volume of the S fluid until a local volume of the S fluid is substantially steady and during this rise the measurement apparatus simultaneously measures in each region of the sample a local volume of the S fluid and/or F fluid. The measurements are allegedly employed to obtain a plot of saturation in the F fluid in each region as a function of time, an example of such a plot shown in Figure 6, which is supposed to represent a curve 124 for Fluid F plotted as a function of the square root of time based on the data analysis module, and the relation curve is to have several points that obtained simultaneously, due to many regions being measured. Now, with the various Figures 4 through 6 now generated, the invention arrives at a Figure 7, which is alleged to show the Sgi/Sgr relation curve.  
This Examiner contends that the argument is not persuasive. The entire argument alleges an experiment is done and that results are obtained, but there is still nothing in the specification that actually discloses how these measurements are obtained and then related one to the other. For example, the Appellant specification states that the arrow 118 in Figure 5 represent saturation of Fluid F during the capillary ascension, relative to time.  The Examiner and one of ordinary skill in the art, understanding the physics of the experiment, would understand that the Fluid F saturation should steadily increase during the capillary ascension since as the capillary ascension of Fluid S increases, it would allow for more saturation of Fluid F, as the sample was saturated with Fluid S initially, thus until load is applied and capillary action occurs, the sample is all Fluid S. Thus, as capillary ascension occurs, Fluid S is compressed on allowed to flow via capillary action to allow Fluid F to saturate the sample, which means that the initial saturation of Fluid F should be at a peak at an initial time and gradually, as steady state is returned to the sample, Fluid S should push out Fluid F over time until a substantially steady state is reached. Thus, Volume of Fluid S should go from an empty state, to a fully saturated state, or a volume of 1, then decrease as capillary action and load is applied, then gradually increase again as a steady state is obtained.  However, that is not what is shown in Figure 4. Arrow 114 is supposed to show the volume of Fluid S during capillary ascension, relative to time, of the curves 112being profile saturation taken at several points over time.  However, that arrow is pointed upward, which during capillary ascension, the fluid F volume in the sample should be decreasing, at least to a point. It should not increase until the sample is returning to steady state, not during capillary ascension, so at least here, how the arrow 114 is obtained seems completely contrary to what is going on with the invention. It is not clear how one of ordinary skill in the art would even find arrow 114 as shown and there is no disclosure as to how arrow 114 is actually obtained, it is just stated that it exists and is showing something.  Further, Figure 5 is supposed to have curves 118 that represent the saturation in the fluid F over time with an arrow 118 supposed to show the saturation of Fluid F during the capillary ascension. Again, during capillary ascension, as fluid S is under load and this pressed from the sample, giving way an space for Fluid F, fluid F should start with zero saturation and increase during capillary action as space is made as Fluid S under load is basically replaced by Fluid F, but that is not what is shown in Figure 5 as arrow 118 shows Fluid F is decreasing during capillary ascension, so at least here, how the arrow 118 is obtained seems completely contrary to what is going on with the invention as disclosed and as argued.  It is not clear how one of ordinary skill in the art would even find arrow 118 as shown and there is no disclosure as to how arrow 118 is actually obtained, it is just stated that it exists and is showing something. Again, the Sgi is initial saturation of Fluid F over time and the Sgr is supposed to be residual saturation of Fluid F. Since initially, all saturation is initially Fluid S until load is placed on the sample, then the Sgi of Fluid F should be zero, and increase over time as the specification and Appellants arguments state, then after some time, a peak saturation of Fluid F is obtained, then there should be a gradual decrease in Sgr over time. As Sgi is high, Sgr should be low.  However, as seen in Figure 7, Sgi and Sgr both initially start out low for Fluid F, which simply doesn’t make sense with how the disclosure describes the invention. Further, a major issue is how is one of ordinary skill in the art supposed to take the data from Figures 5 and Figure 6 in order to obtain Figure 7? This is never disclosed.  Each figure is disclosed to be generated, in and of itself. Each Figure is disclosed to represent something.  However, there is nothing disclosed or shown to relate the figures to each other and nothing disclosed to get you from Figure 5 and its various profiles 116 to relate it to Figure 6.  Figure 6 shown one of the various profiles from Figure 5 and measure it as a square root of time, but there is nothing to say which one is used.  Then from this, you’re supposed to obtain the multiple various points in Figure 7.  Figure 7 shows various results at various speeds, which no other chart is disclosed to do this, so again, how does one relate the various charts one to the other? What speed is the lone point in Figure 6 related to? What point on Figure 7 corresponds to the point illustrated in Figure 6?  What speed, for example, does Figure 5 even correspond with? It is not disclosed, thus how can we even arrive at Figure 7?  None of these questions are answered or satisfied by the Appellants arguments.
B. The Examiner erred in finding that, to meet the enablement requirement, the originally filed disclosure must have disclosed the relationship between Mass, volume, and density. 	Here the Appellant argues that the relationships disclosed are all well-known.  The issue here is that the Appellant is taking the stance that the saturation of the Fluid F (the oil) is known, thus applying the well-known equations and principles.  However, the appellant is taking a non-disclosed relationship between a Fluid S and a Fluid F to determine the saturation of the Fluid F, therefore, simply using an equation for the Fluid F as and the basic principal of oil saturation being Vo/Vp where Vo is the volume of the oil in pore space and Vp is the total pore space. If the finding of the volume of Fluid F in view of simply substituting the volume of Fluid S is considered as well known, then the Appellant would have no invention. However, the appellant states that using the volume of Fluid S you can determine the volume of Fluid F, therefore, simply using the well-known formulas should not just apply here as one would have to know the volume of Fluid F already in order to use said relationship, which according to the Appellant’s disclosure, is not known but rather determined based upon a relationship to Fluid S, thus this argument is not persuasive because the appellant cannot simply apply the known simple solution to a previously unknown problem.
C.  The Examiner erred in finding that, “there is no real explanation given to how the Sgi/Sgr curve is determined.
The Appellant states that “the originally filled application clearly and unambiguously discloses how the Sgr vs. Sgi curve is determined. The Appellant goes on to argue that from the initial profile 120 of the saturation in Fluid F in Figure 5, Initial profile 120 is used to calculate, in each region of the sample. A value Sgi as explained in the Specification 13: 10-15. And confirmed in specification 14:18-20, then for each region, a corresponding value of Sgr is determined, as explained in 14:21-24, by plotting the graph shown In Figure 6 at each region. The Appellant argues that the crossing 130 of the tangents to the curves 126,128 in the two regimes of flow is supposed to give way to Sgr.  First question would be, what are “each region” to begin with? How are the regions defined? Second, the initial profile 120 is generated how exactly? Yes, the measuring device generates the profile, but how does it generate it? What is the program or algorithm that is used to make this initial profile 120? That is not disclosed in the specification as filed. Figure 6 is disclosed to be a possible value of Sgr, but which value is it? Is it the initial value 120 it’s related to or another value? If it is from the initial value 120 in Figure 5, what rpm is that value associated with in order to get the points on Figure 7? That is not disclosed, it is merely disclosed that the various speed measurements can be made, but it does not state how one determines which values correspond to what. Further still, does a skilled artisan look at the data provided and make the determination or is it some processor that makes the determination based on the data provide.  That is not disclosed either. Also, as Sgi decreases, Sgr should increase, but Figure 7 does not appear to show that, but rather it seems to show the behavior of the Fluid F as it approaches an equilibrium point. With these questions left unresolved, then it is not disclosed how Sgi vs. Sgr is disclosed.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RODNEY T FRANK/Examiner, Art Unit 2861                                                                                                                                                                                                        
Conferees:
/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861               

/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.